             Case 5:19-cv-00223-R Document 18 Filed 07/16/20 Page 1 of 9



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

MARK RONALD ELAM,                                       )
                                                        )
                                                        )
                Petitioner,                             )
                                                        )
v.                                                      )       Case No. CIV-19-223-R
                                                        )
JANET DOWLING, Warden, Oklahoma                         )
State Penitentiary, et al.,                             )
                                                        )
                Respondents.                            )

                                                   ORDER

        Petitioner Mark Elam, a state prisoner appearing pro se and in forma pauperis, filed

this action challenging his state court conviction, and seeking relief pursuant to 28 U.S.C.

§ 2254. Doc. No. 1. In accordance with 28 U.S.C. § 636(b)(1)(B) and (C), the matter was

referred to then United States Magistrate Judge Bernard M. Jones1 for preliminary review.

On July 22, 2019 Judge Jones issued his Report and Recommendation. Doc. No. 16. The

matter is currently before the Court on Petitioner’s timely objection, Doc. No. 17, which

gives rise to the Court’s obligation to undertake a de novo review of those portions of the

Report and Recommendation to which Petitioner makes specific objection. Cognizant of

its obligation and granting Petitioner’s filing the liberal construction mandated by Haines

v. Kerner, 404 U.S. 519 (1972), the Court adopts the Report and Recommendation.

        I.      Background

1
 On October 2, 2019, the President of the United States nominated Judge Jones to serve as a United States
District Judge for the United States District Court for the Western District of Oklahoma. The Senate
confirmed the nomination on December 19, 2019, and Judge Jones received his judicial commission on
December 31, 2019.

                                                   1
            Case 5:19-cv-00223-R Document 18 Filed 07/16/20 Page 2 of 9



       On January 4, 2017, the State of Oklahoma charged Petitioner in Kay County,

Oklahoma with: (1) felony possession of a stolen vehicle, after former conviction of two

or more felonies; (2) felony possession of a controlled dangerous substance, after former

conviction of two or more felonies; (3) felony possession of a controlled dangerous

substance, after former conviction of two or more felonies, and; (4) misdemeanor

eluding/attempting to elude a police officer. Doc. No. 12–1, pp. 4–5. On April 24, 2017,

Petitioner entered a blind guilty plea to the four charges that the Kay County District Court

later accepted. See Doc. No. 12–2, pp. 2:4–8:6. During the sentencing phase of the April

24 hearing, the trial court sua sponte recommended that Petitioner be considered for the

Kay County adult drug court program. See Doc. No. 12–2, pp. 12:23–16:24. The Court

continued the sentencing for two weeks so the parties could work out an agreement

involving Petitioner’s participation in the drug court program. Id. at 16:23–24.

       According to the parties’ agreement, if Petitioner completed the drug court program,

the State would recommend suspended 30-year sentences of imprisonment for Counts 1

through 3, dismissal of Count 4, and dismissal of the State’s motion to revoke Petitioner’s

probation in a separate case. Doc. No. 12–1, p. 13. If Petitioner failed to complete the

program, however, the State would recommend concurrent 35-year sentences for Counts 1

through 3, which would be suspended only after 30 years, a concurrent 1-year sentence for

Count 4, and a concurrent 5-year sentence after revocation of probation in Petitioner’s other

case. Id.

       On May 8, 2017, Petitioner agreed, in writing, to enter the drug court program on

the above-mentioned terms. Id. at 15. On that same day, the agreement was signed and

                                             2
           Case 5:19-cv-00223-R Document 18 Filed 07/16/20 Page 3 of 9



presented to the trial judge in open court. Id. Petitioner failed to complete the drug court

program; accordingly, the trial court imposed the alternative sentence dictated by the

agreement. Doc. No. 12–3, p. 33:19–21. In the end, the trial court sentenced Petitioner to

serve concurrent 35-year sentences for Counts 1 through 3 with the last 5 years suspended,

a concurrent 1-year sentence for Count 4, and a concurrent 5-year sentence after revocation

of probation in Petitioner’s other case. Doc. No. 12–1, p. 13.

       Shortly thereafter, Petitioner filed a motion to withdraw his plea, alleging it was

entered involuntarily. The trial court denied Petitioner’s motion, citing the Drug Court Plea

Notices and Waivers form—which detailed information relevant to Petitioner’s plea—that

was signed by Petitioner, and presented in open court. See Doc. No. 12–4, p. 15:13–21.

       One month after the hearing, Petitioner filed a petition for certiorari with the

Oklahoma Court of Criminal Appeals (OCCA). Doc. No. 12–5. Therein, Petitioner argued

that there was insufficient evidence to support his guilty plea on Count 1, that his counsel

was ineffective, and that the trial court wrongly denied his motion to withdraw his plea.

Doc. No. 12–6. The OCCA denied certiorari. Doc. No. 12–7. Petitioner did not petition the

U.S. Supreme Court for a writ of certiorari.

       Instead, on March 7, 2019, Petitioner filed a petition for writ of habeas corpus in

federal district court. Doc. No. 1. Therein, Petitioner raises three claims that allegedly

demand habaes relief. In his first claim, Petitioner alleges there was not a sufficient factual

basis for his plea regarding Count 1. Id. at 4–7. In his second, Petitioner argues that his

counsel was ineffective during the plea proceedings for not requesting a transcript of a

hearing and for not explaining to Petitioner the ramifications of his plea. Id. at 7–13. In his

                                               3
             Case 5:19-cv-00223-R Document 18 Filed 07/16/20 Page 4 of 9



third and final claim, Petitioner asserts that the trial court abused its discretion in refusing

to allow him to withdraw his plea. See id. at 14–16.

       II.     The Report and Recommendation

       Judge Jones recommends the Court deny Petitioner’s request for habaes relief. Doc.

No. 16. He recommends that the Court deny Petitioner’s first claim because the OCCA

declined to consider the claim on the merits due to an independent and adequate state

procedural bar, which prohibits the Court from reviewing the merits of the claim. Id. at 4–

6. He further cites to Coleman v. Thompson, 501 U.S. 722, 750 (1991) which provides that

a Petitioner may overcome a procedural bar by demonstrating cause for the default and

actual prejudice or by showing that a fundamental miscarriage of justice will occur if the

Court does not review the claim on the merits. Id. at 6. Ultimately, Judge Jones

recommends the Court find that Petitioner fails to overcome the procedural bar because he

does not demonstrate cause and prejudice, or a fundamental miscarriage of justice. Id. at

6–7.

       Next, Judge Jones recommends the Court deny Petitioner’s second claim because

the OCCA did not unreasonably apply clearly established federal law in denying the claim

in the first instance. He submits that while the OCCA found counsel’s failure to request a

transcript of the plea proceedings deficient, it was correct in finding a lack of prejudice,

and thus no ineffective assistance of counsel under Strickland v. Washington, 466 U.S. 668

(1984). Id. at 10–11. He also recommends the Court find counsel’s alleged failure to

explain the consequences of entering drug court to be without merit based upon the record,

which contradicts Petitioner’s assertion. Id. at 9–10.

                                               4
              Case 5:19-cv-00223-R Document 18 Filed 07/16/20 Page 5 of 9



       Finally, Judge Jones interprets Petitioner’s third claim as alleging his plea was not

knowing or voluntary. Id. at 12. He recommends the Court deny this claim because

Petitioner fails to show by clear and convincing evidence that the OCCA’s factual

determination—that Petitioner’s plea was knowing and voluntary—is incorrect. Id. at 13.

       III.     Petitioner’s objections

       Petitioner first objects to Judge Jones’s Report and Recommendation based upon its

treatment of Petitioner’s first claim. In doing so, Petitioner argues that there is no

procedural bar. Doc. No. 17, p. 1–3. He does not, however, address Judge Jones’s legal or

factual determinations. Rather, he copies and pastes arguments from his petition and reply

brief. The Court need not conduct a de novo review of Petitioner’s recycled arguments. See

Draper v. Martin, No. CIV-18-1195-R, 2020 WL 891212, at *3 (W.D. Okla. Feb. 24, 2020)

(finding petitioner’s objections did not trigger de novo review where the objections were

merely re-assertions of arguments already made in the petition, and addressed in the

magistrate’s report and recommendation). With that said, the Court concurs with Judge

Jones’s factual and legal analysis regarding the presence and effect of the OCCA’s

procedural bar.

       Petitioner also asserts—as he did in his reply brief—that he can overcome the

procedural bar because his counsel’s ineffective assistance demonstrates cause and

prejudice, requiring the Court to address his first claim on the merits. Doc. No. 17, pp. 4–

5. In the report, however, Judge Jones states that “while ineffective assistance of counsel

can provide cause to avoid a procedural default, a petitioner must have raised that specific

ineffective assistance of counsel claim in earlier state proceedings.” Doc. No. 16, p. 6. He

                                             5
           Case 5:19-cv-00223-R Document 18 Filed 07/16/20 Page 6 of 9



notes that Petitioner never raised the claim of ineffective assistance of counsel that he has

raises here, and as a result, it cannot provide cause to avoid the procedural bar. Id. Petitioner

does not object to either finding. As a result, the Court need not conduct a de novo review

of the issue. See Draper, 2020 WL 891212, at *3. With that said, the Court concurs with

Judge Jones’s legal and factual conclusions.

       Petitioner’s second objection—to Judge Jones’s analysis of Petitioner’s second

claim regarding ineffective assistance of counsel—is unclear. Providing Petitioner’s filing

the liberal construction mandated by Haines, the Court interprets his second objection as

arguing that, in contradiction of Judge Jones’s findings, counsel was in fact ineffective

because: 1) he didn’t inform Petitioner of the harsher sentence he would receive if he failed

drug court, and; 2) his deficient conduct—failing to have the drug court plea hearing

transcribed—was prejudicial because it resulted in Petitioner “suffering a lengthier

sentence of 35-years.” Doc. No. 17, p. 9.

       Both objections are without merit. First, as Judge Jones submits, even if counsel

was deficient in failing to inform Petitioner that he would receive a higher sentence if he

failed drug court, the OCCA reasonably concluded that under Strickland, counsel’s

deficient conduct was not prejudicial. Before sending Petitioner to drug court, the trial court

explained to Petitioner the consequence of failing drug court—i.e., that he would receive a

harsher sentence of imprisonment—and Petitioner informed the trial court that he

understood that consequence. See Doc. No. 16, p. 9; Doc. No. 12–2, pp. 12:23–16:24.

Moreover, Petitioner agreed to and signed the Drug Court Plea Notice and Waivers form,



                                               6
          Case 5:19-cv-00223-R Document 18 Filed 07/16/20 Page 7 of 9



which clearly delineated that he would receive a harsher sentence if he failed drug court.

Doc. No. 16, p. 9; Doc. No. 12–1, p. 13.

       In the same way, the OCCA reasonably applied federal law in concluding that

counsel’s admittedly deficient conduct in failing to have the drug court plea hearing

transcribed for the record was not prejudicial. Petitioner is mistaken when he argues that

“prejudice is suffering a lengthier sentence of 35-years.” Doc. No. 17, p. 9. To demonstrate

prejudice, Petitioner would have to show a reasonable probability that the results of his

plea hearing, his motion to withdraw proceeding, or his subsequent appeal would have been

different had his drug court plea hearing been transcribed. See Strickland, 466 U.S. at 694.

To that end, Petitioner asserts that the result of his “sentencing proceeding” would have

been different because, had his drug court plea hearing been transcribed, he would have

appealed from that proceeding, instead of waiting to appeal the denial of his motion to

withdraw his plea. See Doc. No. 17, p. 9. Petitioner’s assertion regarding the timing of his

appeal to the OCCA does not show a reasonable probability that the results of any of the

trial court proceedings would have been different had his drug court plea hearing been

transcribed. Nor does it demonstrate that the OCCA was unreasonable in its application of

Strickland’s prejudice standard.

       Petitioner’s third and final objection—to Judge Jones’s analysis of Petitioner’s third

claim regarding the validity of Petitioner’s plea—is difficult to comprehend. After a

thorough examination, it appears that Petitioner argues his plea was entered unknowingly

and involuntarily because he misunderstood the ramifications of his blind plea. See Doc.

No. 17, p. 11. As described above, however, the record demonstrates that Petitioner did

                                             7
           Case 5:19-cv-00223-R Document 18 Filed 07/16/20 Page 8 of 9



understand the ramifications of his blind plea based upon his colloquy with the trial court,

see, e.g., Doc. No. 12–2, pp. 4:8–7:11, 12:23–16:24, and his agreement to and signing of

the Drug Court Plea Notice and Waivers form, which clearly delineated that Petitioner

would receive a harsher sentence if he failed drug court. Doc. No. 12–1, p. 13.

       Still, Petitioner objects, arguing that the record is inconsistent because his plea is

recorded differently throughout the record—sometimes as a blind plea, other times as a

guilty plea, and still other times as a plea of no contest. Doc. No. 17, p. 10–11. Petitioner’s

objection does not alter the valid conclusions reached in Judge Jones’s report. To be sure,

the trial court did mention that Petitioner was entering “a plea of no contest” during

Petitioner’s initial blind plea hearing. Doc. No. 12–2, p. 3:8–9. However, shortly thereafter,

the court clarified that Petitioner was in fact pleading guilty to the four counts at issue in

the case, and proceeded to detail each count, confirming that Petitioner intended to admit

his guilt as to each count, and that he understood the rights he was giving up by entering

his plea. Id. at 4:8–7:11. The court also made sure to confirm that Petitioner was competent,

id. at 7:13–18, and upon being granted the opportunity to speak on his own behalf,

Petitioner said: “I’m guilty, Your Honor. That’s all there is to it.” Id. at 10:17–18.

Moreover, Petitioner told the trial court that he informed his counsel “since the first day

[he] met her” that he was “guilty” and was “not going to try to deny any of [the allegations

made against him].” Id. at 10:25–11:1. Given this record, the Court cannot say that the

OCCA unreasonably applied federal law when it found that Petitioner knowingly and

voluntarily entered his plea.



                                              8
             Case 5:19-cv-00223-R Document 18 Filed 07/16/20 Page 9 of 9



       IV.     Petitioner’s request for an evidentiary hearing

       In his objections, Petitioner also requests the Court hold an evidentiary hearing.

Doc. No. 17, p. 11. It is unclear, however, whether Petitioner seeks an evidentiary hearing

regarding each of his claims, or only those that were not addressed by the OCCA on the

merits. To the extent Petitioner requests an evidentiary hearing on all of his claims, the

Court must deny his request. An evidentiary hearing is not required for Petitioner’s claims

that the OCCA rejected on the merits. “If a claim has been adjudicated on the merits by a

state court, a federal habeas petitioner must overcome the limitation of § 2254(d)(1) on the

record that was before that state court.” Cullen v. Pinholster, 563 U.S. 170, 185 (2011).

Nor is such a hearing required for Petitioner’s claims that the OCCA rejected on state

procedural grounds. As to those claims, Petitioner fails to make the necessary showings

required for an evidentiary hearing under 28 U.S.C. § 2254(e)(2).

       V.      Conclusion

       For the foregoing reasons, the Court adopts the Report and Recommendation, Doc.

No. 16. The Court hereby denies the Petition for Writ of Habaes Corpus, Doc. No. 1, filed

by Petitioner Elam pursuant to 28 U.S.C. § 2254.

       IT IS SO ORDERED this 16th day of July 2020.




                                             9
